DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Borst et al. (US Publication 2008/0093205) in view of Miura et al. (US Publication 2007/0062787).
In regards to claim(s) 1, Borst et al. discloses the claimed limitations including a seat belt fastened/unfastened state detection switch (24;24’) comprising:
a printed substrate (29;29’) that includes a circuit for detecting a fastened/unfastened state of a seat belt (Reference is made to Paragraphs 0084-0087);
a rotor (60;60’) that is rotatably attached (at 82;around 90) to the printed substrate, includes a contact portion (80; 92,94,120), the contact portion coming into contact with a tongue (16;16’) of the seat belt, and rotates in a forward direction in accordance with pushing of the tongue into a buckle (10;10’);
a spring (84;84’) that makes the rotor, the rotor being in a rotated state in the forward direction, rotate in a reverse direction in accordance with pulling of the tongue from the buckle; and
an electric brush (70,70’) that is attached to a surface of the rotor, the surface facing the printed substrate, and includes a leg portion whose contact/non-contact state with respect to a conductive part of the circuit changes depending on a rotation state of the rotor (Reference is made to Figures 1, 6 and 8).
Examiner notes that a “brush” is commonly defined as an electrical contact which conducts current between stationary wires and moving (rotating) parts.  The “brush” element as used by application appears to be a broader application which is generally taken as moveable contact point(s).  Borst et al. discloses a moveable contact point meeting the broadest reasonable interpretation in light of the specification.
Alternatively, should it be persuasively argued that the brush of Borst et al. does not meet the limitation “brush”.  Examiner notes that support for the term “brush” should be drawn from and commensurate with the original disclosure. 
Miura et al. discloses a switch including a rotor (26,29) that is rotated and the rotation of the lever (26C) resulting in moveable contact points (27) shifting to indicate a different switch position.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the rotor of Borst et al. in view of the teachings of Miura et al. to include a rotor actuating a brush in the same plane as the rotation of the rotor and aligning the PCB therewith, since it would have been a simple substitution of one known switch arrangement and alignment for another with a reasonable expectation of success.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borst et al. in view of Miura et al.
In regards to claims 2-4, the combination of Borst et al. in view of Miura et al. would disclose the claimed limitations including wherein the rotor (26,29) includes a shaft (around 26a) that extends toward the printed substrate (when considered from top to bottom);
the printed substrate includes a hole to which the shaft is fitted;
the spring (28) is a torsion coil spring (Reference is made to Paragraph 0031); and,
the shaft is inserted through a coil of the torsion coil spring, one end portion of the torsion coil spring is fixed on the rotor, and the other end portion of the torsion coil spring is fixed on the printed substrate (Reference is made to Figures 1 and 3 and Paragraph 0031); 
wherein the rotor includes a claw (tabs) that extends toward the printed substrate and is projected to a direction different from an extending direction thereof (Reference is made to Figures 2 and 3); and,
the printed substrate includes a slit that has an arc shape and through which the claw is inserted (Reference is made to Figures 2 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the rotor of Borst et al. in view of the teachings of Miura et al. to include a rotor actuating a brush in the same plane as the rotation of the rotor and aligning the PCB therewith, since it would have been a simple substitution of one known switch arrangement and alignment for another with a reasonable expectation of success.
Examiner notes that slit is commonly defined as a long narrow space in something or between parts.  Examiner further notes that the definition does not require a slit to be bounded on all sides.
Allowable Subject Matter
Claim(s) 5-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616